Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-19-00274-CV

                 IN THE INTEREST OF D.L., III, D.L., D.A.R. and D.G., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018PA00708
                             Honorable Norma Gonzales, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 23, 2019

AFFIRMED; MOTION TO WITHDRAW DENIED

           This is an appeal from the trial court’s order terminating appellant L.T.’s parental rights to

her children, D.L., III, D.L. 1, D.A.R., and D.G. Appellant’s court-appointed counsel filed a motion

to withdraw and a brief representing that he conducted a professional evaluation of the record and

determined there are no arguable grounds to be raised on appeal.                       The brief satisfies the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27

n.10 (Tex. 2016) (per curiam) (recognizing Anders procedure applies in parental termination

appeals). Counsel also certified that he sent a copy of the brief and the motion to withdraw to

appellant, informed appellant of her right to review the record and file her own brief, and provided



1
  The Anders brief mistakenly refers to this child as A.L. The final order of termination and the rest of the record
identify the child as D.L.
                                                                                     04-19-00274-CV


appellant with a form motion to request access to the record. See Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014); In re A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2

(Tex. App.—San Antonio Aug. 15, 2018, no pet.). This court issued an order setting the deadlines

for appellant to request the record and file a pro se brief. Appellant did not request the record or

submit a pro se brief.

       After reviewing the record and counsel’s brief, we agree that there are no meritorious issues

to be raised and the appeal is frivolous. Accordingly, we affirm the trial court’s order. We deny

counsel’s motion to withdraw because he does not assert any ground for withdrawal other than his

conclusion that the appeal is frivolous. In re P.M., 520 S.W.3d at 27-28 (holding counsel’s

obligations in parental termination cases extend through the exhaustion or waiver of all appeals,

including the filing of a petition for review in the Texas Supreme Court).

                                                  Liza A. Rodriguez, Justice




                                                -2-